Citation Nr: 0016999	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  94-28 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
allergic rhinitis and sinusitis.

2.  Entitlement to an evaluation in excess of 10 percent for 
asthma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from November 1973 to May 
1976, and over 11 years of active service prior to those 
dates.

This appeal arises from a March 1993 rating decision in which 
the San Francisco (now Oakland), California Department of 
Veterans Affairs (VA) regional office (RO) increased the 
evaluation for allergic rhinitis and sinusitis with asthma 
from noncompensable to 10 percent disabling.  

In a decision dated in April 1997, the Board of Veterans' 
Appeals (Board) denied entitlement to an earlier effective 
date for the grant of the 10 percent evaluation, and remanded 
for additional development the issue of entitlement to an 
evaluation in excess of 10 percent.  In a rating decision 
dated in October 1999, the RO granted a 30 percent evaluation 
for allergic rhinitis and sinusitis, and a separate 10 
percent evaluation for asthma.  The veteran subsequently 
indicated that he desired to continue his appeal.


REMAND

In December 1996, the veteran offered testimony at a hearing 
before a Board Member who is no longer a member of the Board.  
Under the provisions of 38 U.S.C.A. § 7107(c) (West 1991 & 
Supp. 2000) a Board Member conducting a hearing must 
participate in the final determination of the claim.  In a 
letter dated May 16, 2000 the Board requested that the 
veteran clarify whether he desired an additional hearing and, 
if so, to clarify the type of hearing he desired.  The 
veteran was informed that if he did not respond within 30 
days from the dated of the letter, it would be assumed that 
he desired a hearing before a Board Member at the regional 
office, and that his case would be remanded to afford him 
such a hearing.  The veteran has not responded to the letter.

In view of the foregoing, this case is remanded for the 
following action:

The RO should schedule the veteran for a 
hearing before a Board Member at the RO 
in accordance with applicable laws and 
regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


